Title: 11th.
From: Adams, John Quincy
To: 


       The weather is yet unsettled, but it has not storm’d this day. Saunders, and Barron of the junior Class were here.
       Our time flies away extremely fast; one half of the vacation has already eloped, and I shall soon, with a mixture of pleasure and pain, see my fellow students again assembled, and be called again to attend to the public exercises. They will it is true diminish; as our Class are henceforth to attend recitations only once a day, and that only for nine weeks, after which we shall in a manner be left to ourselves.
      